Gasell:01-ev-09371-AP Document 42 Filed 02/28/20 Page 1 of 2.

UNITED STATES DISIRICT COUSDIYY Bi PAVED :

 
  
 
 

   

 

FOR THE SOUTHERN DISTRICT OF NEW IgE
| 2020 FER 26 P PH | 14,
JOSE MUYET, oe | LitMELLA
- PEM
| PEETTIOWER Gee auee iy rmclatg Ser USS
ay baal PN at ted Mae fade

: : if Push Sp Ait “Os
Moon thet Uy, Oba

Aedes fife $371 “Ces Yo,
fl A} ES £ fs
UNITED STATES OF AMERICA, | \ cy neeet ¥ OUAMEL Lk
RESPONDENT pst u tb i
os 4g SO ORDERED
she) 26 Wr itle LM

MOTION FOR. APPOINTMENT. OF COUNSEI ren st Tiny DISTRICT super

 

 

 

 

- HERE COMES the Petitioner, Jose Muyet, who respectfully request that
this Honorable Court appoint counsel for the Petitioner in order, to file
a motion for resentencing under Section 404 of the First Step Act.

Petitioner believes he is eligible because he was convicted of
violating 21 U.S.C. §§84i (a) (1) and 841(b)(1)¢A), the statutory penalties
which were reduced by 2 and 3 of the Fair Sentencing Act.

As this Court is aware, a multitude of district courts have recognized

it is the statute of conviction rather | than a defendant's actuall conduct,
that determines a defendant’ S eligibility under: the First Step et.

Therefore, the Petitioner respectfully prays that this Count grant
__The Clerk oft e Court shall mail a co
BERS” PY

his request and appoing spp |
200 Vhtrhlt sesso S baited,

Sarah Kathleen~-Eddy LORETTA A, PRESKA

- United States ALLOLNe NITED STAT
1 Saint Andrew's Plaza Milleteaietted niche

New York, NY Log gspaitstee aes

q pa

EC SDNY”

  

 

     
 

 

yy

Wo ebruary 25,2 ore

 

 

  

{ :
i i ai a -, = feiveons
, ve i ea wa he i in T Wage " - . a. - if
Bee db my wr ANS TEV AT UM PULP TS yet Ie ee eu ’ ‘
a to _ of a re eee ae .
: i" - . Scat
ad ee i DOCW ny” i.
stiles aw TR as pecemene i
oe oe eamngonneine ts com it | 3
ya oo. yout ee . i
id. OMPn biLED: 2 24 PA!
Rat ve eepetan seo meres gti | WIE] ern ii
a in
fie

 

 

 

Toy . cheastenerest
DORA Renta eter gaye Js pet neake mene + TT

 

 
 

 

 

 

 

 

Page 2 of 2

ast Wyyeh 33136057
Federal Correctipnal Institution Schuylkill

 

 

 

 

oF.O. Box 759 .
“Minersville, PA 17954-0759
oO
Mailed from
Federal Correctional Institution

Schuylkill, PA
a ce —
v 3 ais © 38136-054—

= 2 Clerk Of The Court iP
= io U.&. Courthouse :
5 fo = - BOO Pearl ST
S sw & Room 120
a am NEW YORK, NY 10007-1312

ae & United States

oo ca a
< Oe :
rt ' 6 €
or a =
o Oo!
Ol Eo. Mai : . ee 2oRED F-igises | Aap depp fbf ata ghlfegh fff pay alll
a
@
a
Be - = scutes - - - a
